Citation Nr: 0015066	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a waiver of recovery of loan guaranty 
indebtedness.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from 
September 1984 to April 1990.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1994 decision of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Committee found that the appellant's actions leading to 
the default constituted bad faith, thereby precluding further 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.  The Board last 
remanded the case, in September 1999, for the scheduling of a 
Travel Board hearing.  The appellant was subsequently 
scheduled for a Travel Board hearing, on May 1, 2000, for 
which she failed to report.  There was no indication that 
there was good cause for her failure to report, nor has it 
been indicated that there is a desire to reschedule that 
hearing.  As such, the case has been referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been requested or 
obtained.

2.  There was a default in the appellant's guaranteed loan 
necessitating a foreclosure sale of the subject property 
which resulted in a loan guaranty indebtedness currently 
assessed at $11,413.25, plus accrued interest.

3.  The evidence shows that the appellant never made any of 
the required monthly mortgage payments for, and after, May 
1992, despite the fact that she continued to live in the 
house until August 1992, when she abandoned it despite having 
been warned, in June 1992, that the house could be foreclosed 
on within six months.  

4.  The appellant did not respond to collections letters and 
refused to provide information to the loan servicer; she 
failed to inform the mortgagor of her whereabouts when she 
abandoned the house.  There is no evidence that she contacted 
VA for assistance.  

5.  The appellant's actions in continuing to reside in this 
home while withholding the required monthly mortgage 
payments, in refusing to deal with the mortgagor or the VA, 
and in abandoning the house without giving any notice of her 
new address are representative of deceptive and unfair 
dealing by one seeking to gain thereby at another's expense 
with knowledge of the likely consequences.  These actions of 
the appellant resulted in a direct loss to the Government.


CONCLUSIONS OF LAW

1.  There was a loss after default in payments on the 
property which constituted security for the loan.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 1.954(a) (1999).

2.  The appellant's bad faith conduct causing the loan 
guaranty indebtedness at issue precludes consideration of 
waiver of the indebtedness as a matter of law.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1999); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.

The appellant obtained a 30-year VA guaranteed mortgage loan 
to finance the purchase of a home in Jacksonville, Florida in 
June 1988.  In July 1992, the lender filed a Notice of 
Default indicating that the appellant had not paid the 
mortgage since May 1992.  A foreclosure complaint against the 
appellant was filed in Duval County Court by the mortgagor in 
January 1993, and the house was sold in a foreclosure sale 
that took place on July 1, 1993.  

The appellant contends that her default and resulting 
indebtedness were caused by an over-extended financial 
situation attributable to medical bills associated with the 
premature birth of her daughter in July 1990, as well as 
temporary loss of employment and the inability to sell the 
property prior to her relocation to Georgia to attend college 
in August 1992.  In essence, she contends that the 
circumstances that led to the May 1992 default were not 
undertaken with actual fraudulent intent, such as to 
constitute a willful intent to neglect her loan obligation, 
an obligation which the record shows that she maintained for 
nearly four years prior to her default.  Further, the 
appellant argues that recovery of the outstanding loan 
guaranty indebtedness would result in financial hardship.

Review of the evidence of record reveals that the appellant 
was sent six collection letters concerning her default 
between May 18, 1992 and July 21, 1992.  The appellant only 
contacted the lender on one occasion, a telephone call on 
June 26, 1992, in which she wanted information concerning 
assumption of the loan.  She indicated that she thought the 
loan would be assumed in about six months but was informed 
that foreclosure could take place before then; in any case, 
the friend who allegedly was to assume the loan was unable to 
document her earnings as an exotic dancer.  There is no 
evidence of record to indicate that the appellant ever 
attempted to contact VA to discuss her financial situation. 

The evidence of record includes a copy of a Georgia 
residential lease the appellant signed on August 6, 1992; the 
rent was $300 per month, which the Board notes was only $107 
less than her monthly mortgage payment.  The appellant moved 
to Georgia to attend college; the amount of her tuition is 
unknown.  There is no evidence of record to indicate that the 
appellant notified the lender about her move or her new 
address; in January 1993, the lender was forced to serve 
notice by publication since the property was vacant and the 
lender was unable to ascertain the whereabouts of the 
appellant.

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt.  
38 U.S.C.A. § 5302(c).

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).

A clear preponderance of the evidence of record objectively 
demonstrates that the appellant's actions giving rise to the 
loan guaranty indebtedness at issue constitute bad faith.  
While the appellant has maintained that the reason for her 
default lies in part to a $185,000 medical bill associated 
with her daughter's premature birth, there is no evidence of 
record to substantiate that the appellant has ever had to pay 
such a bill; the April 1998 credit check on the appellant did 
not reveal any such medical bill.  It appears from a May 1998 
written statement of the appellant that Medicaid paid for her 
daughter's care and that qualifying for Medicaid involved 
"getting rid of any assets over $2,000."  A written 
statement, submitted by the appellant in April 1995, states 
that she did not respond to the collection letters sent by 
the lender and two VA Forms 26-6850 indicate that the 
appellant had spoken with a lender loan service 
representative on only one occasion and would not provide any 
information about her circumstances.  Furthermore, the 
Financial Status Report filed by the appellant in August 1994 
reveals that the appellant was paying expenses of about $800 
per month and that only $130 in bills were past due; there 
was no mention of any hospital debt.  Thus, the appellant 
took on additional debt in 1992, after she was aware that she 
had not paid the mortgage since May 1992.  Furthermore, the 
appellant failed to repay the mortgage loan for four months 
while she was still living in the mortgaged home, essentially 
rent-free for a total of four months (May 1992 to August 
1992) and then abandoned the house, moving to Georgia and 
paying $400 to move into an apartment, as well as an unknown 
amount of money for college tuition, books and fees.  It is 
unclear why the appellant could not have stayed in the 
mortgaged house and attended college in Florida, since it 
appears the costs would have been similar.

In obtaining the VA guaranteed loan, the appellant promised 
to indemnify VA for any loss which might result from a 
default in payments on that loan (and that is the basis of 
the debt which she is now obligated to pay VA).  The 
appellant's knowledge of the likely consequences may 
certainly be assumed based upon the appellant's own 
statements of having contacted the lender and VA to explain 
the reasons for her actions when she initially defaulted on 
the loan and upon the documented written notices that 
occurred between May 1992 and July 1992, as well as the 
documented telephone call of June 26, 1992, in which the 
appellant was warned of the consequences (foreclosure) by the 
mortgagor prior to foreclosure.  

On the basis of these findings, the Board concludes that the 
totality of the appellant's conduct taken in connection with 
this loan indicates that she engaged in deceptive dealing.  
Her deceptive dealing is shown by her failure to contact 
either the holder or VA to find out how she could avoid 
foreclosure other than an assumption of the loan and by the 
fact that she continued to live in the property for four 
months after she stopped paying the mortgage and then 
abandoned the property without informing VA or the mortgagor 
of her whereabouts.  It is also shown by the fact that she 
did not make payments when her financial information showed 
an apparent ability to make them- since she was able to incur 
and pay other debt; instead the appellant choose to move to 
another state, lease another residence and attend college 
full-time.  Her failure in these regards led to the 
foreclosure on this property and resulted in a substantial 
loss to the Government.  The result of her actions taken in 
connection with her default is deemed by the Board to have 
been foreseeable given the course of events.  These facts 
negate any personal mitigating factors claimed on appeal and, 
therefore, will not serve to form a basis to absolve the bad 
faith demonstrated in this case.

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of her actions, and all 
of the evidence on file, including the appellant's own 
written statements, clearly demonstrate that she concealed 
her whereabouts from the lender and willfully incurred 
additional debt after defaulting on the mortgage and that she 
subsequently made payments to her other debtors.  The 
appellant clearly choose to pursue a college education in 
another state and simply abandoned the property without even 
attempting to discuss any alternatives to foreclosure and 
without even the courtesy of notifying the parties of her new 
address.  These actions directly resulted in the foreclosure 
and direct financial loss to the Government of the amount at 
issue in this case.  

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of her waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c);  
38 C.F.R. §§ 1.964, 1.965.


ORDER

Entitlement to waiver of recovery of the loan guaranty 
indebtedness, currently assessed at $11,413.25, plus accrued 
interest, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

